Citation Nr: 0204865	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-45 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from June 1969 to April 1971.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
August 1996 and January 1998.  

Historically, a September 1992 rating action, in pertinent 
part, granted service connection for PTSD and assigned a 30 
percent disability rating.  An August 1996 rating action 
denied claims for service connection for substance abuse and 
psychosis as not well grounded.  Also, an increased rating 
for PTSD and a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
were denied but a 100 percent temporary total rating, under 
38 C.F.R. § 4.29, based on VA hospitalization commencing May 
13, 1996 (with hospital discharge being on June 20, 1996) was 
granted and a 30 percent schedular rating for PTSD was 
resumed effective July 1, 1996.  

In August 1996 the veteran's attorney filed a general notice 
of disagreement (NOD) as to all determinations made in the 
June 1996 rating decision.  A statement of the case (SOC) in 
September 1996 addressed the issues of an increased rating 
for PTSD, TDIU, and an earlier effective date for the 
temporary total rating.  A substantive appeal, VA Form 9, 
was filed in October 1996 which perfected the appeal.  

An April 1998 Board decision denied an earlier effective 
date for the temporary total rating based on VA 
hospitalization and remanded the claims for an increased 
rating for PTSD and for TDIU.  In the remand the RO was 
instructed to obtain records from several VA facilities 
since 1996, obtain VA examinations if appropriate, and 
clarify whether the veteran had received Social Security 
Administration (SSA) disability benefits.  No VA examination 
was conducted and only one VA medical facility was contacted 
to obtain VA medical records since 1996.  

In May 1998 the RO forwarded another VA Form 21-8940, 
Application for Increased Compensation Based on Individual 
Unemployability, and requested that the veteran clarify 
whether he had applied for disability benefits from the SSA.  
In the VA Form 21-8940 executed by the veteran later in May 
1998 he reported that he did not receive or expect to 
receive disability retirement benefits.  

Subsequently, an August 2000 Board decision, in pertinent 
part, denied a rating in excess of 50 percent for PTSD and 
denied a TDIU rating.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in May 2001, vacated the August 2000 Board decision 
but only as to the denials of the claims for an increased 
rating for PTSD and entitlement to a TDIU rating.  
Accordingly, the other claims addressed and denied by the 
August 2000 Board decision are no longer before the Board.  

However, because the August 1996 NOD addressed all actions 
in the August 1996 rating, and because no SOC was ever 
issued as to the claims for service connection for substance 
abuse and a psychosis.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded so that the RO may issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2000); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Moreover, those claims must be adjudicated 
de novo because the requirement for the submission of a 
well-grounded claim has been rescinded.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Indeed, the Court's May 2001 Order remanded the case for 
compliance with the VCAA.  Moreover, because any grant of 
service connection for substance abuse or a psychosis could 
have an impact on the evaluation assigned for service-
connected PTSD and on the claim for a TDIU rating, these 
claims are inextricably intertwined.  Thus, de novo 
adjudication of these claims for service connection must take 
place first because of the possibility of an appeal from any 
such new RO denial of these claims (noting that an NOD has 
already been filed as to the denials on the basis that the 
claims were not well grounded).  

Here, a review of the record reveals that the veteran has had 
multiple hospitalizations since at least 1982 at VA Medical 
Centers at Columbia, Missouri; Iowa City and Knoxville, Iowa; 
North Chicago, Illinois; and Marion, Indiana.  It was stated 
on VA Form 10-7131 in May 1998 he had not been seen at the 
Knoxville, Iowa VA Medical Center since 1994.  Nevertheless, 
a search for all other VA records should be made and if 
obtained, they should be associated with the claim file.  
This should include periods of VA hospitalization at 
Columbia, Missouri commencing in May 1982, November 1985, 
August 1990, and July 1994, and include periods of VA 
hospitalization at Marion, Indiana, in April 1995 and again 
in July 1995.  

Also, the veteran should be requested to provide information 
as dates and places of all other VA and non-VA treatment for 
disabilities for which service connection is claimed, i.e., 
substance abuse and psychosis, since discharge from active 
military service, as well as information as to all treatment 
for service-connected disabilities since 1996.  

If the veteran has either received, is receiving or has ever 
applied for SSA benefits, the veteran or his attorney are 
hereby requested to so notify the RO and provided the 
approximate dates of receipt or application for such 
benefits.  If the veteran or his attorney provide such 
information, the RO should take the appropriate steps to 
secure all such records, including any underlying medical 
records.  

In a July 1996 letter, the veteran's attorney claimed that 
the veteran's service-connected disability (presumably his 
service-connected PTSD) has resulted in various secondary 
disabilities.  A number of these are no more than symptoms 
but, in addition to substance abuse and a psychosis, he also 
listed depression and anxiety.  This is brought to the 
attention of the RO.  

In that July 1996 letter the attorney requested that a VA 
Social and Industrial Survey be conducted (and also requested 
that he be provided a copy of any future Social and 
Industrial assessments).  It was also requested that the RO 
obtain from the SSA the veteran's earnings record by year and 
by employer and obtain his "DEQY" report showing employers 
of record.  

In view of the foregoing, the case is remanded for the 
following:  

1.  The RO should contact the veteran and 
his representative and inquire whether he 
has ever applied for or received SSA 
benefits.  If so, all award notices and 
underlying information and evidence, lay 
and medical, pertaining thereto should be 
obtained.  

Also, the SSA should, if possible and as 
requested by the veteran's attorney, be 
requested to provide the veteran's 
earnings record by year and by employer 
and provide his "DEQY" report showing 
employers of record.  

2.  Because the veteran has reported 
having been unemployed or only marginally 
employed for many years, he is requested 
to submit copies of all Federal Income 
tax returns in his possession.  Any 
records received should be associated 
with the claims folder.  

3.  The RO should contact the veteran and 
the veteran's attorney and request that 
they report all treatment, hospitalization 
or evaluation that the veteran ha received 
since 1996 for PTSD.  The veteran and the 
veteran's attorney should provide (1) the 
names, (2) the addresses, (3) and the 
approximate dates of treatment or 
evaluation from all VA and non-VA health 
care providers.  It would be helpful is 
this information were set forth in 
chronological order.  

As to non-VA health care providers, after 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records.  
All records obtained should be associated 
with the claims file.  

As to VA treatment, the RO should obtain 
all treatment records from VA Medical 
Centers at Columbia, Missouri; Iowa City 
and Knoxville, Iowa; North Chicago, 
Illinois; and Marion, Indiana.  

This should include periods of VA 
hospitalization at Columbia, Missouri 
commencing in May 1982, November 1985, 
August 1990, and July 1994, and include 
periods of VA hospitalization at Marion, 
Indiana, in April 1995 and again in July 
1995.  

If the RO is unable to obtain all relevant 
records, the veteran should be notified of 
(1) the records VA is unable to obtain, 
(2) the VA efforts taken to obtain those 
records, (3) any further action to be 
taken by VA with respect to the claim, and 
(4) any further action which the appellant 
or his attorney needs to undertake.  

4.  The veteran should be contacted and 
requested to provide information as to 
whether he has received any VA outpatient 
treatment for his service-connected PTSD 
or undergone any VA hospitalization since 
the most recently documented VA 
hospitalization in May 1996.  If so, 
these records should be obtained and 
associated with the claim file.  

5.  The veteran should be afforded a VA 
social and industrial survey to assess 
his level of educational attainment, 
clarify his employment history, and 
assess his day-to-day functioning.  A 
written copy of the report should be 
associated with the claims folder. 

A copy should be provided to the 
veteran's attorney.  

6.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of 
impairment caused by his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made 
available for review in conjunction with 
the examination, and a notation to the 
effect that this record review took place 
should be included in the examination 
report.  All necessary tests and studies 
should be conducted in order to identify 
and describe the symptomatology 
attributable.  

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify, if possible, which 
symptoms are associated with each of the 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, the reason(s) should be 
specified.  The examiner should also 
comment on the extent to which the 
service-connected PTSD alone, and without 
consideration of nonservice-connected 
disorders which includes any nonservice-
connected substance or alcohol abuse or 
psychiatric disorders, impairs the 
veteran's occupational and social 
functioning.  

The examiner is requested to assign a 
numerical code for the GAF, and include a 
definition of the numerical code 
assigned.  The examiner is also requested 
to provide, if possible, an explanation 
as to how much of the impairment 
reflected by the GAF is represented by or 
is due to the service-connected PTSD 
separate and apart from any nonservice-
connected disability(ies) (e.g., 
substance or alcohol abuse or nonservice-
connected psychiatric disorder).  If it 
is not possible to make such a 
distinction, the examiner should state 
this conclusion and the reasons or bases 
for such conclusion.  

Also, an opinion should be rendered, if 
possible, as to whether the service-
connected PTSD alone or together with the 
other service-connected disorders, but 
irrespective of all nonservice-connected 
disorders, precludes the veteran from 
obtaining or retaining substantially 
gainful employment.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the VCAA 
regulations, 66 Fed. Reg. 45,630-32 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2001)) are fully complied with and 
satisfied. 

8.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and his attorney should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken.  An 
appropriate period of time should be 
allowed for response.  

9.  The RO must also readjudicate the 
claims of service connection for 
substance abuse and for a psychosis on a 
de novo basis (without regard to whether 
the claims were well-grounded under the 
prior version of 38 C.F.R. § 5107(a)).  
Because an NOD was previously filed as to 
the denial of these claims on the basis 
that they were not well grounded, if the 
claims continued to be denied on a de 
novo basis, the RO should issue an SOC 
without requiring that a new NOD be filed 
as to these claims.  However, the veteran 
and his representative must be notified 
that in order to perfect an appeal as to 
these claims a substantive appeal must be 
filed on a timely basis.  

10.  The RO should also adjudicate 
whether service connection is warranted 
for depression and for anxiety, as 
separate psychiatric disorders, claimed 
as being secondary to the service-
connected PTSD.  If any new claims are 
denied, e.g., depression or anxiety 
claimed as secondary to the veteran's 
service-connected PTSD, the RO must 
notify the veteran and his representative 
of the veteran's appellant rights as to 
the initiation and perfection of an 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


